Citation Nr: 1109229	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-17 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (the Board) on appeal of a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In an April 1984 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus; although notified of the denial in May 1984, the Veteran did not initiate an appeal.
      
2.  New evidence associated with the claims file since the April 1984 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus, or raises a reasonable possibility of substantiating that claim.

3.  Evidence of record does not demonstrate that tinnitus was manifested during active service, was manifested within the first post-service year, or developed as a result of an established event, injury, or disease during active service, including in-service noise exposure or acoustic trauma.

4.  Evidence of record does not demonstrate that bilateral hearing loss was manifested during active service, was manifested within the first post-service year, or developed as a result of an established event, injury, or disease during active service, including in-service noise exposure or acoustic trauma.



CONCLUSIONS OF LAW

1.  The April 1984 RO rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's April 1984 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As an initial matter, the Board has reopened the Veteran's claim of entitlement to service connection for tinnitus.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

As to the remaining service connection issues on appeal, the VCAA duty to notify was satisfied by way of a pre-adjudication letter sent to the Veteran by the RO in October 2006 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, service personnel records, and all relevant VA treatment records pertaining to his claims have been obtained and associated with his claims file.

Recently the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010).  In that case, the Court found that the Board erred in its consideration of an increased rating claim for hearing loss by not seeking additional clarification of the private audiograms, as: (1) there was a lengthy period of time during which the only available evidence consisted of the private audiograms, which could potentially have provided a staged rating; (2) the question of whether the Maryland CNC test was used by the private examiners is a factual, objective question to which there is a yes or no answer and does not in any way rely on the opinion of the examiner; and (3) the burden on VA in obtaining this missing information is minimal.  Id.

In this case, in regards to the claim for entitlement to service connection for bilateral hearing loss, the Board did not seek additional clarification of an isolated audiogram in the April 1984 VA fee-based audio examination report of record that was provided in graph form.  However, as discussed below, the audiologist specifically indicated that the audiogram was entirely within normal limits, listing an impression of essentially normal hearing sensitivity for the pure tones and speech signals, bilaterally, with excellent speech discrimination ability in both ears.  In addition, even assuming that the Board was to seek clarification of that audiogram and it ultimately showed bilateral hearing loss disability, a preponderance of the evidence of record analyzed in detail below showed that the Veteran's hearing loss was not incurred as a result of events during active service.  

While the burden placed on VA to obtain an interpretation of these results is minimal, the Board finds that, for these reasons, a remand is unnecessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Next, a specific VA medical examination pertinent to the issues on appeal was obtained in December 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2006 VA examination obtained in this case is more than adequate, as it was predicated on a full reading of the Veteran's claims file.  The examination considers all of the pertinent evidence of record, to include service treatment records, service personnel records, and VA treatment records, and the statements of the appellant, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence - Service Connection for Tinnitus

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

The Veteran filed a claim for entitlement to service connection for ear problems in October 1983.  In an April 1984 rating decision, the RO denied entitlement to service connection for tinnitus, finding that the Veteran's ear problems during service were acute and transitory with no residuals found at the time of the separation examination.  It was further noted that the current impression of tinnitus, found 16 years after discharge was too remote from separation in the absence of evidence showing continued symptomatology. 

Although notified of the April 1984 denial, the Veteran did not initiate an appeal of that determination.  As such, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In September 2006, the Veteran sought to reopen his claim of entitlement to service connection for tinnitus. 

This appeal arises from the RO's January 2007 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  In an April 2007 statement of the case, a Decision Review Officer at the RO found that the claim was considered reopened but that evidence of record continued to show that this condition was not incurred in or aggravated by his active military service. Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Evidence added to the claims file since the April 1984 denial includes statements from the Veteran and his representative; VA treatment records dated from 1988 to 2006; and a December 2006 VA examination report.

In a September 2006 VA audiology consult, the Veteran reported bilateral high-pitched tinnitus. 

In a December 2006 VA audio examination report, the Veteran complained of buzzing tinnitus which began with sudden onset during a mortar attack in 1967.  The examiner indicated that the tinnitus was reported to be bilateral (more prominent in the left ear) and intermittent.  After reviewing the claims file and examining the Veteran, the VA audiologist concluded that based on the lack of service evidence of tinnitus, the history of military noise exposure, and the medical literature (Tinnitus Handbook, 2000 - allowing that tinnitus has been associated with hazardous levels of noise exposure), the Veteran's tinnitus was less likely as not the result of acoustic trauma incurred during military service. 

In his January 2011 informal hearing presentation, the Veteran's representative cited to a study from the National Institutes of Health (NIH).  The study generally indicated that acoustic trauma caused hearing loss and tinnitus and that progressive hearing loss was the main complication of acoustic trauma along with tinnitus. 

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  In this regard, new evidence of record includes a statement from the Veteran's representative that cited to medical evidence from NIH.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., a causal relationship between the claimed tinnitus and in-service events.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.  See Shade v. Shinseki.

Under these circumstances, the Board concludes that the criteria for reopening the claim for entitlement to service connection for tinnitus are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Entitlement to Service Connection for Bilateral Hearing Loss and Tinnitus

Before turning to the merits of the Veteran's claim for service connection for tinnitus, the Board must determine if it would be prejudicial to the Veteran to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the record shows that the RO reopened the Veteran's claim in an April 2007 action.  It then followed by considering the claim on its merits.  To that extent, the Veteran and his representative have consistently argued the merits of the claim.  The Board therefore finds that it would not be prejudicial to the Veteran for the Board to address the merits of his claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2010).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the November 1965 induction hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes or for tinnitus.  In his November 1965 service induction examination, he was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 5 (20), 0 (10), 5 (15), 5 (15), and 0 (5) decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 10 (25), 5 (15), 5 (15), 5 (15), and 0 (5) decibels.  In a September 1967 clinical record, the Veteran complained of loss of hearing due to mortars.  The examiner noted some bilateral decreased gross hearing.  The Veteran was given earplugs and referred to audiometry/ENT.  In his April 1968 service discharge examination report, he was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 5, 5, 5, 5, and 5 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 5, 5, 5, 5, and 5 decibels.  

In his original October 1983 claim for service connection, the Veteran complained of ear problems that onset in September 1967. 

In a March 1984 VA examination report, the Veteran complained of ear problems (earache, buzzing in ear, problems with hearing, ear congestion) due to receiving an injury in a rocket explosion while stationed in Vietnam.  He reported that his ear problems were present when flying, swimming, and traveling at higher elevations.  Physical examination findings were listed as normal and clear tympanic membranes, good conversational hearing, and ability to hear whisper at 10 feet. 

In an April 1984 VA fee-based audio examination report, the Veteran complained of intermittent buzzing or roaring in his ears since sustaining a rocket blast ear injury during service in 1967.  The audiogram associated with this examination was provided in graph form only.  However, the audiologist specifically indicated that the audiogram was entirely within normal limits, listing a clinical impression of essentially normal hearing sensitivity for the pure tones and speech signals, bilaterally, with excellent speech discrimination ability in both ears of 100 percent.  The audiologist concluded that the Veteran suffered from intermittent tinnitus of uncertain etiology but possibly related to alleged blast injury. 

In his October 2006 statements, the Veteran asserted that his tinnitus and bilateral hearing loss were due to combat situations in Vietnam.  He reported that he was exposed to hazardous noises on a daily basis due to combat, in addition to the in-service mortar shell explosion. 

In a September 2006 VA audiology consult, the Veteran reported for a hearing aid evaluation complaining of decreased understanding in noise and bilateral high-pitched tinnitus.  The examiner assessed mild to moderate bilateral hearing loss with speech discrimination ability of 92 percent in the right ear and 92 percent in the left ear.  

In a December 2006 VA audio examination report, the Veteran complained of buzzing tinnitus which began with sudden onset during the previously mentioned mortar attack in 1967.  The examiner, a VA audiologist, indicated that the tinnitus was reported to be bilateral (more prominent in the left ear) and intermittent.  After reviewing the claims file and examining the Veteran, the examiner concluded that based on the lack of service evidence of tinnitus, the history of military noise exposure, and the medical literature (Tinnitus Handbook, 2000 - allowing that tinnitus has been associated with hazardous levels of noise exposure), the Veteran's tinnitus was less likely as not the result of acoustic trauma incurred during military service. 

The Veteran also complained of bilateral hearing loss and difficulty hearing soft conversation.  While he denied any post-service occupational and recreational noise exposure, it was noted that he had military noise exposure as a radio operator and bridge specialist to combat situations while serving in Vietnam, including numerous mortar attacks and gunfire.  He reported that the explosion from one particular mortar attack in 1967 knocked his helmet off, causing deafness for several days, which gradually improved, but never to original levels of hearing.  He was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 25, 30, 40, 45, and 40 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 25, 30, 45, 50, and 45 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  

The December 2006 examiner diagnosed normal sloping to moderate sensorineural hearing loss bilaterally.  She opined that the Veteran's present bilateral hearing loss was not the result of acoustic trauma incurred during military service, noting that the Veteran's hearing was normal at separation from service.  She further highlighted that noise-induced hearing loss occurs at the time of exposure, not after the noise has ceased.

In a January 2007 statement, the Veteran reported that he suffered instant ringing in his ears after mortars were shot above his bunker and that he had not been exposed to any hazardous noises since leaving service. 

In his January 2011 informal hearing presentation, the Veteran's representative cited to a study from the National Institutes of Health (NIH).  The study generally indicated that acoustic trauma caused hearing loss and tinnitus and that progressive hearing loss was the main complication of acoustic trauma along with tinnitus. 

As an initial matter, the Board notes that the post-service September 2006 VA treatment record and the December 2006 VA audio examination results did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385 as well as findings of tinnitus.  The August 1984 VA fee-based audio examination report also showed findings of tinnitus.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments and in-service complaints of hearing loss after a mortar attack.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss and tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims.  

A finding of a nexus between the Veteran's current bilateral hearing loss and tinnitus disabilities and in-service noise exposure/acoustic trauma is still needed to satisfy Shedden element (3).  In this case, evidence of diagnoses of bilateral hearing loss and tinnitus are first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

In support of his claims, the Veteran's representative submitted language from a NIH study discussed in detail above.  In addition, the April 1984 VA fee-based examiner found that the Veteran suffered from intermittent tinnitus of uncertain etiology but possibly related to the alleged in-service blast injury.

As an initial matter, the Court has consistently found speculative opinions to lack probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).

The Court has also held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).

Here, the cited medical study from NIH does not specifically relate to the facts and circumstances surrounding the Veteran's particular case and is found to be of no probative value.  The Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In addition, it was not accompanied by the opinion of any medical expert pertinent to the Veteran's case.  In fact, an actual copy of the study was not associated with the record by the Veteran's representative.  See generally Robinette v. Brown, 8 Vet. App. 69 (1995) (a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value).

By contrast, the December 2006 VA audiologist concluded in her report that bilateral hearing loss and tinnitus were not the result of acoustic trauma incurred during military service.  The examiner noted her extensive review of the claims file and cited a complete rationale for her stated opinion, noting the absence of evidence of in-service findings of tinnitus or bilateral hearing loss on discharge.

Under these circumstances, the Board concludes that the VA audiologist's December 2006 findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed bilateral hearing loss and tinnitus were incurred as a result of in-service events, to include noise exposure and acoustic trauma.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Evidence of record also includes the Veteran's statements asserting continuity of bilateral hearing loss and tinnitus symptomatology since discharge as well as a nexus between his claimed hearing loss and tinnitus disorders and in-service noise exposure/acoustic trauma.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to report symptoms such as bilateral hearing loss and ringing of the ears because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The Board finds that the Veteran's reported history of hearing loss and tinnitus symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While he stated that his hearing loss and tinnitus began in service, his service discharge examination report was absent of any complaints or findings of hearing loss and/or tinnitus.  Moreover, post-service evidence does not reflect any complaints or treatment related to the claimed hearing loss and tinnitus until 1984, many years following his separation from active service in 1968.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 1984, over 15 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The Board also does not find his statements concerning the etiology of his tinnitus and bilateral hearing loss to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that his bilateral hearing loss and tinnitus was not a result of events in service.  Therefore, continuity of tinnitus and hearing loss symptomatology or a causal relationship between the Veteran's claimed bilateral hearing loss and tinnitus and his active service has not been established, either through medical evidence or his statements.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


